DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 2/24/2022
Applicant’s Amendments/Arguments are seen to persuasively overcome the prior art of record. In short, the Examiner acquiesces with the argument that teaching reference Aisin (JP 9-144931) does not teach the socket components to be displaceable relative to each other in two directions which are perpendicular to each other and perpendicular to each the axial direction (evident in applicant’s FIG 6b). As such, claim 1 overcomes the previous prior art of record Dore (US 6334462)/Aisin. Furthermore, the claims are found to be allowable over prior art, for the reasons below. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Gotkin on 5/17/2022.

The claims have been amended as follows: 

3. The spool valve according to claim 2, wherein the coupling member is constituted by a ball joint including thetheand the spool-side coupling portion to couple the motor-side coupling portion and the spool-side coupling portion, the motor-side coupling portion and the spool-side coupling portion being configured to rotate relative to each other about a center point of the ball.

7. (cancelled).


Allowable Subject Matter
Claims 1-4, 6, 8, 10-12, 14, and 16 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art of record Dore (US 6334462)/Aisin (JP 9-144931) does not disclose at least “wherein the motor-side coupling portion and the spool-side coupling portion are configured to be displaceable relative to each other in two directions which are perpendicular to each other and are perpendicular to the axial direction” in the context of the claim.
	Most relevant prior art to this feature Aisin FIGs 5a-b shows slight play between ball end 31 and socket 361-363/371-372, but this structure alone does not make fully evident the limitation above, as there is no mention of displaceability. Aisin states the feature is to make the rod and spool coaxial (applicant’s provided translation paragraphs 37, 40).
	No prior art remedies the deficiencies of Dore/Aisin, and therefore claim 1 is non-obvious.
	Claims 2-4, 6, 8, 10-12, 14, and 16 are also allowed by virtue of their dependency on claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753